Citation Nr: 1231903	
Decision Date: 09/17/12    Archive Date: 09/24/12

DOCKET NO.  10-37 038	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina


THE ISSUES

1.  Whether new and material evidence has been received sufficient to reopen a claim of entitlement to service connection for chronic lumbosacral strain with radicular pain to the right lower extremity, claimed as right hip pain.

2.  Whether new and material evidence has been received sufficient to reopen a claim of entitlement to service connection for a chronic condition to account for right leg pain.


REPRESENTATION

Veteran represented by:	North Carolina Division of Veterans Affairs


ATTORNEY FOR THE BOARD

J.B. Freeman, Counsel
INTRODUCTION

The Veteran served on active duty from August 1968 to August 1970.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a August 2008 rating decision of the RO in Winston-Salem, North Carolina, which declined reopening of the Veteran's claims for service connection for a back disability and a right leg disability.  

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the "Virtual VA" system to insure a total review of the evidence.  

The Veteran requested a videoconference hearing before a Member of the Board at the RO in his August 2010 substantive appeal.  Given the outcome below, the request for a hearing is deemed withdrawn.


FINDING OF FACT

The Veteran has withdrawn his appeal seeking service connection for chronic lumbosacral strain with radicular pain to the right lower extremity, claimed as right hip pain, and for a chronic condition to account for right leg pain.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002 & Supp. 2011); 38 C.F.R. §§ 20.202, 20.204 (2011).



REASONS AND BASES FOR FINDING AND CONCLUSION

Withdrawn Appeals

On August 6, 2010, the Veteran's representative sent a signed facsimile to the Board indicating that the Veteran withdrew his appeals to reopen service connection claims for chronic lumbosacral strain with radicular pain to the right lower extremity, claimed as right hip pain, and for a chronic condition to account for right leg pain.  VA regulation provides for the withdrawal of an appeal to the Board by the submission of a written request to that effect at any time before the Board promulgates a final decision on the matter in question.  See 38 C.F.R. § 20.204(b) (2011); Hanson v. Brown, 9 Vet. App. 29, 31 (1996) (When a claim is withdrawn by a veteran, it ceases to exist; it is no longer pending and it is not viable).  

As of August 6, 2010, the Board had not yet issued a final decision on this case, therefore the Veteran's withdrawal of this issue is valid.  The withdrawal of an appeal effectively creates a situation where there is no longer an allegation of error of fact or law with respect to the determination that had been previously appealed.  Consequently, in such an instance, dismissal of the appeal is appropriate.  See 38 U.S.C.A. § 7105(d)(West 2002 & Supp. 2011).

Because the Veteran has clearly expressed his desire to terminate his appeal for these benefits, because he has done so in writing, and because the Board had not yet promulgated a decision on his appeal at the time of his request for withdrawal, the legal requirements for a proper withdrawal have been satisfied.  38 C.F.R. § 20.204(b).  Accordingly, further action by the Board on this particular matter is not appropriate and the Veteran's appeal should be dismissed.  38 U.S.C.A. § 7105(d).



ORDER

The appeals to reopen the claims for service connection for chronic lumbosacral strain with radicular pain to the right lower extremity, claimed as right hip pain, and for a chronic condition to account for right leg pain are dismissed.




____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


